Exhibit 32 In connection with the quarterly report of Synergy Resources Corporation, (the “Company”) on Form 10-Q for the quarter ended May 31, 2013 as filed with the Securities Exchange Commission on the date hereof (the “Report”) Ed Holloway, the Principal Executive Officer of the Company and Frank L. Jennings, the Principal Financial Officer of the Company, certify pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the company. Date:July 9, 2013 By: /s/Ed Holloway Ed Holloway, President and Principal Executive Officer Date:July 9, 2013 By: /s/Frank L. Jennings Frank L. Jennings, Principal Financial and Accounting Officer
